    Case 1:19-cv-06451-VSB-BCM Document 31 Filed 08/13/21 Page 1 of 3


CHRISTOPHER JAMES BOWES, ESQ
54 Cobblestone Drive
Shoreham, New York 11786
Tel.: (212) 979-7575
Fax: (631) 929-1700
     CJB-8865
Attorney for Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
MARTHA ARZU,                             :        NOTICE OF MOTION
                                                  FOR ATTORNEYS FEES
                       Plaintiff,             :   PURSUANT TO
                                                  28 U.S.C. § 2412
                                              :
           -against-                              19 Civ. 6451(VSB)(BCM)
                                              :
KILOLO KIJAKAZI,1
ACTING COMMISSIONER                           :
of the Social Security Administration,
                                              :
                   Defendant.
-----------------------------------------X


     PLEASE TAKE NOTICE that upon the accompanying Declaration

of Christopher James Bowes, dated August 11, 2021, plaintiff

will move this Court before the Honorable Barbara C. Moses,

United States Magistrate Judge presiding, at the United States

Courthouse, Southern District of New York, 500 Pearl Street, New

York, New York 10007, on submission, for an order:

     (1)   Accepting plaintiff's application for reasonable

attorney’s fees and costs pursuant to the Equal Access to

Justice Act ("EAJA"), 28 U.S.C. §2412(d), as timely filed; and




1
     Pursuant to Fed. R. Civ. P. § 25(d)(1), the new Acting
Commissioner of Social Security Administration is automatically
substituted as the defendant in this case. See
https://www.ssa.gov/agency/commissioner/.
      Case 1:19-cv-06451-VSB-BCM Document 31 Filed 08/13/21 Page 2 of 3


      (2)    Granting plaintiff leave to defer filing a memorandum

of law in support of her application for fees for a period of 60

days to permit the parties an opportunity to reach settlement of

the fee issue; and

      (3)   for such other and further relief as this Court may

deem just and proper.


Dated:      Shoreham, New York
            August 11, 2021



                                   Respectfully submitted,


                                   /s/CHRISTOPHER JAMES BOWES, ESQ.
                                   CHRISTOPHER JAMES BOWES, ESQ
                                   54 Cobblestone Drive
                                   Shoreham, New York 11786
                                   Tel.: (212) 979-7575
                                   Fax: (631) 979-1700
                                       CJB-8865
                                   Attorney for Plaintiff
                                                I am in receipt of Plaintiff’s notice of motion for
                                                attorney’s fees and the declarations of Christopher
                                                James Bowes in support of that motion. (Docs.
To:   United States Attorney for the
                                                28-30.) I will accept Plaintiff's application for
      Southern District of New York
                                                reasonable attorney’s fees and costs pursuant to
BY:   Oona Peterson, Esq.
                                                the Equal Access to Justice Act, 28 U.S.C.
      Special Assistant U.S. Attorney
                                                §2412(d), as timely filed. Additionally, Plaintiff
      26 Federal Plaza, Room 3904
                                                is granted to leave to defer filing a memorandum
      New York, New York 10278
                                                of law in support of the application for fees for a
      Attorneys for Defendant
                                                period of 60 days to permit the parties an
                                                opportunity to reach settlement of the fee issue.




                                                                                      8/13/2021
    Case 1:19-cv-06451-VSB-BCM Document 31 Filed 08/13/21 Page 3 of 3


                       CERTIFICATE OF SERVICE

     I hereby certify that today, August 11, 2021 I served the
foregoing Notice of Motion for Equal Access to justice Act
Attorney Fees and Costs upon counsel for the defendant using the
CM/ECF electronic filing system and causing a copy to be
delivered, electronically, to

                      Oona Peterson, Esq.
                      Special Assistant U.S. Attorney
                      26 Federal Plaza, Room 3904
                      New York, New York 10278




                      /s/CHRISTOPHER JAMES BOWES, ESQ.
                      Christopher J. Bowes
                      Attorney
